UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-6205


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

FRANKIE LANE DOCTOR, SR., a/k/a Nose,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:05-cr-00681-JFA-1; 3:12-cv-00832-JFA)


Submitted:   April 18, 2013                 Decided:   April 23, 2013


Before WILKINSON, GREGORY, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Frankie Lane Doctor, Sr.,      Appellant Pro Se.   Stacey Denise
Haynes, Assistant United       States Attorney, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Frankie Lane Doctor, Sr., seeks to appeal the district

court’s    order    dismissing      as    untimely      his    28    U.S.C.A.     §    2255

(West Supp. 2012) motion.           The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.        § 2253(c)(1)(B)         (2006).             A     certificate         of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                       28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies      this         standard       by     demonstrating          that

reasonable     jurists      would        find    that    the        district      court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                   When the district court

denies     relief     on    procedural          grounds,       the    prisoner         must

demonstrate    both     that   the       dispositive         procedural     ruling      is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.               Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Doctor has not made the requisite showing.                       Accordingly, we

deny a certificate of appealability and dismiss the appeal.                             We

dispense     with    oral    argument       because      the        facts   and       legal




                                           2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.

                                                               DISMISSED




                                   3